Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 1 of 22        PageID #: 2652




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

VESPER MARITIME LIMITED,                  )
                                          )
                   Plaintiff,             )
                                          )
v.                                        )      Docket No. 2:19-cv-56-NT
                                          )
LYMAN MORSE BOATBUILDING,                 )
INC.,                                     )
                                          )
                   Defendant.             )
                                          )

                 ORDER ON PLAINTIFF’S MOTION FOR PARTIAL
                        SUMMARY JUDGMENT

      Plaintiff Vesper Maritime Limited (“VML”) asserts various claims in

admiralty and pursuant to state law against Defendant Lyman Morse Boatbuilding,

Inc., (“Lyman Morse”) in order to recover damages resulting when VML’s sailing

yacht, the S/Y Vesper (“Vesper” or the “vessel”), fell over in Lyman Morse’s

boatyard. Before me is the Plaintiff’s motion (“Pl.’s Mot.”) (ECF No. 130) seeking

summary judgment on five of the Plaintiff’s admiralty claims, as well as on the

Plaintiff’s contention that an adverse inference is warranted due to Lyman Morse’s

alleged spoliation. For the reasons stated below, I DENY the Plaintiff’s motion.


                                 BACKGROUND

I.    Vesper’s Return to the Lyman Morse Boatyard

      Throughout 2016 and 2018, Vesper utilized a boatyard (the “boatyard” or

“yard”) operated by Lyman Morse in Thomaston, Maine, for various maintenance

and repair projects. Def. Lyman Morse’s Resp. to Requests to Strike (Incorporating
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 2 of 22                         PageID #: 2653




all Factual Statements) (“SOF”)1 ¶¶ 4, 6 (ECF No. 144); Def. Lyman Morse’s Answer

to Pl. VML’s Am. Compl. (“Def.’s Answer”) ¶ 2 (ECF No. 122-2). Captain Phillip

Henderson, who has captained Vesper since 2015, represented VML in Vesper’s

dealings with Lyman Morse. SOF ¶¶ 8, 79.

        On November 4, 2018, Vesper departed the boatyard and was en route to

Antigua when Captain Henderson began to have difficulties with the vessel’s steering

system. SOF ¶¶ 12–13. Captain Henderson decided, with the agreement of Lyman

Morse, to return to the boatyard. SOF ¶¶ 14–16. Once there, Lyman Morse personnel

hauled Vesper and temporarily stored the vessel in the slings of the yard’s travel lift.2

SOF ¶¶ 17, 19–20.

        Over the next few days, Captain Henderson and the Lyman Morse yard crew

examined Vesper and tried to fix the problem with the rudder that Captain

Henderson had identified. Dep. of Captain Phillip Henderson (“Henderson Dep.”)

135:23–136:4 (ECF No. 123). By November 7, it became apparent that the repairs

were going to take longer than expected and that Vesper would need to be moved to

the yard’s storage area in order to free up the travel lift for other boats. SOF ¶ 120;


1        The following background is drawn from the parties’ combined statements of fact (“SOF”) (ECF
No. 144) or directly from documents in the summary judgment record, which is found at ECF Nos.
122–29, 132–33, and 138 (the “Record”). The Defendant objects to some of the Plaintiff’s statements
of fact, see SOF ¶¶ 6, 15, 24, 27, 31, 34, 38, 39, 53–55, 61–64, 72, 73, while the Plaintiff requests to
strike some of the Defendant’s statements of fact, see SOF ¶¶ 84, 93–94, 98, 103–05, 110, 116, 118,
127–28. I need not address most of these objections or requests to strike, because I do not rely on any
of the statements of fact to which the Defendant objects or that the Plaintiff moves to strike. Even if I
were to grant all of these objections and requests to strike, there would remain genuine issues of
material fact in the Record with regard to each of the claims and issues on which the Plaintiff seeks
summary judgment. Only one of the Defendant’s objections requires resolution, and I address it below.

2      A travel lift is essentially a specialized crane used to lift boats out of the water and transport
them around boatyards.


                                                   2
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 3 of 22          PageID #: 2654




Henderson Dep. 137:7–22, 138:7–9. The vessel was moved to the yard’s storage area,

where Lyman Morse personnel supported the vessel’s weight on its keel fin, which

was placed on plywood and blocked, fore and aft, beneath the bulb of the keel. SOF

¶¶ 22, 32. Boat stands were used to support the vessel and maintain its upright

position. SOF ¶¶ 32, 121. While Vesper was in the storage area, it remained rigged

and provisioned. SOF ¶¶ 36, 119.

II.   Standing Vesper

      When standing vessels in the yard, the Lyman Morse yard crew uses boat

stands manufactured by Brownell Boat Stands, Inc., (“Brownell”) and consults

Brownell’s manual and the guidelines published by the American Boat and Yacht

Council (“ABYC”). SOF ¶ 23.

      Vesper is ninety-five feet long with a waterline length of eighty-one feet. SOF

¶ 2. Brownell bases its guidelines around “the length” of the boat. Brownell

Boatstands User Manual (“Brownell Manual”) 4 (ECF No. 122-3); Brownell Website

2–3 (ECF No. 129-6). It is not clear whether this refers to the full length of the boat

or the waterline length. For sailboats greater than fifty-five feet in length, the

Brownell manual recommends using a minimum of thirteen stands, spaced evenly

apart. Brownell Manual 2, 4. Brownell’s website refers to this thirteen-stand

benchmark as the “Basic Recommendation[]” and says that for longer sailboats, a

minimum of five boat stands should be used, plus “another set every ten feet.”

Brownell Website 3, 6. Brownell also recommends using an extra pair of stands for

rigged sailboats to “ensure that the vessel remains safe in heavy winds.” Brownell

Website 1; Brownell Manual 4. Similarly, if the boat is heavy in the bow or the stern,
                                          3
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 4 of 22         PageID #: 2655




the Brownell guidelines recommend using “an extra stand for support to reduce the

amount of pressure on the hull.” Brownell Website 3. Brownell also recommends

using V-stands under the bow of all fin keel construction or bow-heavy sailboats and

under the stern of fin keel construction or stern-heavy sailboats. Brownell Website 6.

      The ABYC guidelines recommend that, for a boat the size of Vesper, pairs of

boat stands be spaced no greater than ten feet apart, with the forward-most and aft-

most pairs no more than ten feet from the ends of the waterline. ABYC TY-28 Boat

Lifting & Storage (“ABYC Guidelines”) 7 (ECF No. 126-4). The ABYC guidelines

also contemplate that more stands “may” need to be used depending, for example, on

the “hull configuration and structure, windage, weather and ground conditions.”

ABYC Guidelines 7. Additional support “may” also be required for “[b]oats stored with

masts stepped,” and “[a]dditional attention to stands may be required . . . before,

during, and after storms.” ABYC Guidelines 7–8. The ABYC guidelines note that they

are “entirely voluntary” and based on “the consensus of knowledgeable persons . . . in

the field of small craft,” and they also recommend following stand manufacturers’

guidelines. ABYC Guidelines 7, 9.

      Lyman Morse contends that it used fifteen stands to support Vesper, seven per

side plus a bow stand. Dep. of James Todd (“Todd Dep.”) 60:7–14 (ECF No. 124-3).

Captain Henderson recalls that at least twelve stands were used, as well as additional

support. Henderson Dep. 116:2–6, 119:15–20. He acknowledges that fifteen stands

may have been used, but he is unsure. Henderson Dep. 16:2–11.




                                          4
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 5 of 22                       PageID #: 2656




       Jake Ecker, Lyman Morse’s yard foreman, had the principal responsibility at

Lyman Morse to ensure the proper standing and storage of boats in the yard. Dep. of

Jake Ecker (“Ecker Dep.”) 4:13–16, 5:13–18 (ECF No. 124-1). When a boat remains

rigged, he does not typically add more stands than he normally would. Ecker Dep.

17:13–19. But there are other precautions that the yard might use, such as adding

granite blocking. Ecker Dep. 17:22–18:5. That was not done with Vesper. Ecker Dep.

18:6–7. In situations involving bad weather, this granite blocking might also be used,

and halyards might be used to secure the mast. Ecker Dep. 19:12–20.

       The parties dispute who had the ultimate responsibility for ensuring that

Vesper was properly standed and, in particular, how much control Captain Henderson

had over the storage of Vesper once it was hauled out of the water. Captain Henderson

acknowledges that while he relinquishes physical control, to an extent, to the yard,3

he always retains the ability to provide input if he has concerns about how the boat

is being handled. Henderson Dep. 59:17–60:8. For example, if he saw a member of

the yard crew place a stand under Vesper in a way “that was likely to cause damage

to the boat,” he “would expect to have control over” rectifying the problem and he

would expect that the yard crew would listen to what he was saying. Henderson Dep.

60:10–19. This is because, as the captain of the vessel, he always has the ability to

stop, correct, or guide actions by the yard crew. Henderson Dep. 60:20–61:8, 62:4–10.

       In terms of the division of responsibility between the captain and the yard,

Captain Henderson equates control with responsibility; that is, the party with control


3       For example, once the boat is in the travel lift, he would be powerless to stop the travel lift
driver from pushing the wrong button. Dep. of Captain Phillip Henderson 59:23–25 (ECF No. 123).

                                                  5
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 6 of 22           PageID #: 2657




over a situation is responsible for that situation’s outcome. He acknowledges that he

is responsible for “matters that [he could] have or [did] have control over,” meaning

“[a]nything connected to[,] inside, on, [or] around the boat itself.” Henderson Dep.

123:7–19. But when a vessel is in the yard, he is not responsible for “the safety of

anything going on around the boat under the yard’s control.” Henderson Dep. 58:25–

59:9.

        Lyman Morse sees things a bit differently. Lyman Morse acknowledges that it

is entirely responsible for a boat’s safety where an owner drops a vessel off and

relinquishes control to the yard, but it contends that when a vessel has a full-time

professional captain at the yard (as with Vesper), it is that captain who is in charge.

Dep. of Michael Carr 72:9–14 (ECF No. 124); Todd Dep. 26:2–22. In other words, when

there is a captain present in the yard, the captain retains control over the vessel, and

the yard crew will consult the captain “for everything that [they] do to those boats.”

Todd Dep. 26:17–22; see Remote Dep. of Matthew B. Graham (“Graham Dep.”) 78:4–

25 (ECF No. 124-5); Dep. of Stephen Tofield (“Tofield Dep.”) 7:16–22 (ECF No. 124-

2). This does not mean, however, that captains have free rein to act as they please

around the Lyman Morse yard. For example, a captain may not adjust the stands

supporting his/her vessel. SOF ¶¶ 28–29. If stands need to be adjusted, the standard

protocol at Lyman Morse is that the captain would ask the yard crew to adjust the

stands, and then the yard crew would make the adjustment. Tofield Dep. 14:1–8.

III.    The Fall of Vesper

        Late in the afternoon on Friday, November 9, 2018, Captain Henderson and

Stephen Tofield, the Lyman Morse service manager, met to discuss the weather
                                           6
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 7 of 22          PageID #: 2658




forecast for the weekend and concerns about wind speed. SOF ¶¶ 9, 44; Def.’s Answer

¶ 16. Mr. Tofield looked up the forecast from the National Weather Service on his

computer, and he showed it to Captain Henderson. SOF ¶ 134. Captain Henderson

and Mr. Tofield have similar recollections of this meeting, but they disagree as to the

apportionment of responsibility for the ultimate decision that Vesper was secure.

      Captain Henderson says that he consulted Mr. Tofield about the likelihood of

severe weather or strong winds, “but this was discounted as being a problem due to

the moderate forecast” and the way in which Vesper was positioned in the yard.

Henderson Dep. 112:21–113:2. Captain Henderson thus made the decision that

Vesper would be secure “in consultation with” Mr. Tofield “based on [Mr. Tofield’s]

local knowledge and experience with the area” and based on Mr. Tofield’s

recommendation. Henderson Dep. 147:2–20. Captain Henderson acknowledges that

he must be mindful of the weather even when Vesper is out of the water, and he also

acknowledges that if he had had any concerns at the time, he would have expressed

them to Mr. Tofield. Henderson Dep. 67:4–12, 147:11–13. In sum, Captain Henderson

indicates that while he agreed with Mr. Tofield’s ultimate conclusion, this was at

least in part due to deference to Mr. Tofield.

      Mr. Tofield portrays the decisionmaking process as a more collaborative one.

He says that both he and Captain Henderson were concerned about the wind but that,

after looking at the weather forecast, they were not “overly” concerned. Tofield Dep.

9:23–10:12. He and Captain Henderson both determined that Vesper would be fine.

Tofield Dep. 13:18–21.



                                           7
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 8 of 22         PageID #: 2659




      If, after this meeting, any decisions had been made to change how Vesper was

stored or standed due to the weather, those changes would have been implemented

by the yard crew. Tofield Dep. 10:13–18. Mr. Tofield did not have any conversations

with the yard crew after this meeting. Tofield Dep. 10:19–22. Shortly after this

meeting, Captain Henderson and the Lyman Morse yard crew left the yard for the

weekend. SOF ¶¶ 51–52.

      Overnight, there was a storm in the area of the boatyard with high wind gusts

that downed power lines and trees. SOF ¶ 137. At approximately 4:00 in the morning

on November 10, Lyman Morse personnel discovered that, at some point in the prior

twelve hours, Vesper had fallen over onto its side. SOF ¶¶ 56–57. Those at the scene

were concerned about the prospect of a fuel spill or a fire, or that Vesper might

collapse. SOF ¶¶ 141, 153. Together, Captain Henderson and the members of the

Lyman Morse yard crew worked, in the darkness and through the continuing wind

and rain, to cordon off the area and to remove debris. SOF ¶¶ 58, 141, 152, 154.

Captain Henderson saw Lyman Morse personnel removing some equipment from the

scene and was not consulted about this. Henderson Dep. 154:3–19. Captain

Henderson did not try to stop these efforts to secure the scene, although he did check

with VML’s insurance representative to see “if the removal of all of this stuff was

appropriate.” SOF ¶ 142; Henderson Dep. 160:5–12. The insurance representative

told Captain Henderson that Lyman Morse had a responsibility to mitigate any

further damage to Vesper and that they should be allowed to do what was necessary

to contain the problem. Henderson Dep. 160:18–161:7.



                                          8
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 9 of 22           PageID #: 2660




      Matthew Graham, one of the Lyman Morse staff members at the scene, asked

Lyman Morse’s insurance broker whether it was permissible to move boat stands that

were twisted and mangled. Graham Dep. 84:21–85:4. The insurance broker told Mr.

Graham that they could remove anything that they deemed to be unsafe, including

the stands, as long as they documented the scene. Graham Dep. 85:1–5.

      Once it was light enough outside, a Lyman Morse staff member took

photographs of the scene while other Lyman Morse personnel continued to take

security measures. SOF ¶ 155. And in the days following, Mr. Graham worked with

other Lyman Morse personnel and counsel to tag and preserve the stands that had

been used to support Vesper. Aff. of Matthew Graham ¶ 14 (ECF No. 132).

IV.   After the Fall

      Three days after the fall, on November 13, Nautilus Investigations, an

investigation team hired by VML, sent a preservation letter to Mr. Graham

requesting that Vesper and all “equipment and fittings” (e.g., boat stands) “that [were]

in use or [were] nearby at the time of the incident” be preserved “and maintained in

the state that existed immediately after the incident.” Letter from Nautilus

Investigations to Matthew Graham (“Nautilus Letter”) 1 (ECF No. 129-1). The

letter also requested that any equipment that had been moved or removed “be

identified and returned and secured for inspection.” Nautilus Letter 1.

      Representatives of both parties attended a joint inspection of the scene on

November 15, 2018, (the “joint inspection”) followed by four additional joint

inspections and surveys in the following four weeks. SOF ¶¶ 157–59. Lyman Morse

allowed surveyors representing both parties to have full access to Vesper and to the
                                           9
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 10 of 22                         PageID #: 2661




 equipment that had been involved in storing the vessel. SOF ¶ 158. This included all

 boat stands that had been used, including those that had been damaged and those

 that had since been repurposed for use on other boats. SOF ¶ 158. Captain Henderson

 was at the boatyard the week after the fall, and periodically thereafter, throughout

 which times he had full access to the boatyard, Vesper, and the equipment used to

 secure Vesper. SOF ¶ 162.

         On December 4, 2018, after four of these joint inspections or surveys had

 occurred, counsel for VML, Andrew Bate, sent a letter4 to counsel for Lyman Morse

 “reiterat[ing]” and “re-emphasiz[ing] the importance of preservation of evidence.”

 Letter from Andrew Bate to Twain Braden (“Bate Letter”) 2 (ECF No. 129-2). In this

 letter, Mr. Bate alleges that in addition to the movement of physical evidence in the

 hours following the incident, “[m]uch of this evidence [has] been moved again and

 some ‘re-purposed’ for operations at the boatyard.” Bate Letter 2. Mr. Bate thus

 requested “that all relevant evidence be identified, collected, and sequestered in a

 safe place pending a full and complete investigation as to causation and damages.”

 Bate Letter 2. Lyman Morse contends that it tagged and presented all fifteen stands

 that it had used to stand Vesper during the joint inspection. Email from Twain Braden

 to Andrew Bate (Jan. 18, 2019, 09:54 a.m.) (ECF No. 129-3).




 4       The Defendant contends that the letters exchanged between counsel after the fall of Vesper
 are inadmissible hearsay. SOF ¶ 61. I disagree. It is apparent that the Plaintiff is using these letters
 to demonstrate that VML put Lyman Morse on notice of its preservation wishes. See Mot. for Partial
 Summ. J. in Favor of Pl., VML (“Pl.’s Mot.”) 14–17 (ECF No. 130) (“VML was again put on notice of
 the need to preserve the evidence . . . .”). These letters are not being used for the truth of the matter
 asserted and are therefore not hearsay. See Fed. R. Evid. 801(c)(2).


                                                   10
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 11 of 22                        PageID #: 2662




        In January 2019, Mr. Graham learned that the surveyors were claiming that

 they had only inspected fourteen of the fifteen stands that Lyman Morse allegedly

 used. SOF ¶ 163. He thus asked Mr. Ecker (the yard foreman) to ensure that each

 stand was labeled, photographed, and secured for inspection, if necessary. SOF ¶ 163.

 After Lyman Morse personnel re-labeled and photographed the fifteen stands,

 counsel for Lyman Morse provided the photographs to counsel for VML. Email from

 Twain Braden to Andrew Bate (Jan. 23, 2019, 5:04 p.m.) (ECF No. 129-4).

        The Plaintiff asserts twelve causes of action in its Amended Complaint,5 Am.

 Compl. (ECF No. 39), and now moves for summary judgment on five of them, Pl.’s

 Mot. 1–14. These five causes of action, all in admiralty, are Breach of the Warranty

 of Workmanlike Performance (Count One), Breach of Maritime Contract (Count

 Two), Negligence under General Maritime Law (Count Three), Maritime Bailment

 (Count Four), and Res Ipsa Loquitur under Maritime Law (Count Five). Am. Compl.

 ¶¶ 28–50. The Plaintiff also seeks summary judgment on the issue of spoliation and

 contends that Lyman Morse’s alleged spoliation warrants an adverse inference or the

 exclusion of evidence. Pl. Mot. 14–17.


                                      LEGAL STANDARD

        Summary judgment is appropriate when “there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

 P. 56(a). A dispute is “genuine” if “it can be resolved in favor of either party,” and a


 5       The Amended Complaint asserts thirteen causes of action, Am. Compl. (ECF No. 39), but the
 parties have previously stipulated to the dismissal of Count Nine, Stip. of Dismissal as to Count IX of
 Pl.’s Am. Compl. (ECF No. 48).


                                                   11
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 12 of 22          PageID #: 2663




 fact is “material” if “it has the potential of affecting the outcome of the case.”

 Feliciano-Muñoz v. Rebarber-Ocasio, 970 F.3d 53, 62 (1st Cir. 2020) (internal

 quotation marks omitted). The moving party bears the initial burden of showing that

 no such dispute exists, and the nonmoving party must then respond “with sufficient

 evidence to allow a reasonable jury to find in its favor with respect to each issue on

 which it has the burden of proof.” Id. (internal quotation marks omitted). “ ‘The role

 of summary judgment is to pierce the pleadings’ and probe the proof to ascertain

 whether a need for trial exists.” Theriault v. Genesis HealthCare LLC, 890 F.3d 342,

 348 (1st Cir. 2018) (quoting Kearney v. Town of Wareham, 316 F.3d 18, 21 (1st Cir.

 2002)).

       In reviewing a motion for summary judgment, I must view the record in the

 light most favorable to the nonmoving party and draw all reasonable inferences in its

 favor. Perry v. Roy, 782 F.3d 73, 77 (1st Cir. 2015). But I am “not obliged either ‘to

 draw unreasonable inferences or credit bald assertions [or] empty conclusions.’ ”

 Theriault, 890 F.3d at 348 (quoting Cabán Hernández v. Philip Morris USA, Inc., 486

 F.3d 1, 8 (1st Cir. 2007)); see also Barros-Villahermosa v. United States, 642 F.3d 56,

 58 (1st Cir. 2011) (“Mere allegations, or conjecture unsupported in the record, are

 insufficient.” (internal quotation marks omitted)). Still, “summary judgment is

 improper when the record is sufficiently open-ended to permit a rational factfinder to

 resolve a material factual dispute in favor of either side.” Morales-Melecio v. United

 States (Dep’t of Health & Human Servs.), 890 F.3d 361, 368 (1st Cir. 2018) (internal

 quotation marks omitted).



                                           12
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 13 of 22            PageID #: 2664




                                      DISCUSSION

 I.       Counts Three, Four, and Five – Negligence, Bailment, and Res Ipsa
          Loquitur

          The Plaintiff’s negligence, bailment and res ipsa loquitur claims all sound in

 negligence, and the latter two claims hinge on whether Lyman Morse had exclusive

 control of Vesper. I consider these three claims together, beginning with the issue of

 exclusive control.

          A.    Exclusive Control

          When an owner delivers goods to another for a specific purpose, and those

 goods are accepted with the promise of return once that purpose has been fulfilled, a

 bailment has been created. Goudy & Stevens, Inc. v. Cable Marine, Inc., 924 F.2d 16,

 18 (1st Cir. 1991). A bailee is liable for negligence where the bailor can prove that the

 bailee negligently performed its duties and that negligence was the proximate cause

 of any damage that occurred. Id. Because “the bailee is generally in a better position

 than the bailor to ascertain the cause of” any loss, a presumption of negligence is

 often appropriate where the plaintiff proves delivery of, plus the failure to return, the

 thing bailed. N. Ins. Co. of N.Y. v. Point Judith Marina, LLC, 579 F.3d 61, 69–70 (1st

 Cir. 2009) (quoting Goudy, 924 F.2d at 19). But this presumption does not apply

 where possession of the damaged bailed property was not exclusive to the bailor. Id.

 at 70.

          This “does not mean that any act of dominion by the bailor over the vessel . . .

 negate[s] the inference” of negligence, but “possession and control must be of such a

 nature as to permit a reasonable trier of fact to infer that the bailee is in the better,


                                             13
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 14 of 22           PageID #: 2665




 or sole, position to explain what actually happened.” Goudy, 924 F.2d at 19. “[W]here

 both parties have ‘equally unrestricted access’ ” or where the plaintiff has the ability

 to “interfere[] with [the defendant’s] control over the boat,” this presumption does not

 apply. Point Judith, 579 F.3d at 70 (quoting Goudy, 924 F.2d at 19).

       Just as exclusive control is a prerequisite to invoke the presumption of

 negligence in the bailment context, it is also a necessary component of the doctrine of

 res ipsa loquitur. Under this doctrine, a finder of fact may “infer negligence from the

 unexplained happening of an event” if the thing causing the injury was within the

 exclusive control of the defendant, the injury is one that would not normally occur in

 the absence of negligence, and the plaintiff was not contributorily negligent. Great

 Am. Ins. Co. v. Pride, 847 F. Supp. 2d 191, 205 (D. Me. 2012).

       The Plaintiff’s evidence of exclusive control is not sufficient to warrant

 summary judgment. While it is clear that Lyman Morse alone could adjust the boat

 stands, it is not clear what level of control Captain Henderson and Lyman Morse had

 over the decision to adjust the boat stands. Notably, Captain Henderson

 acknowledges that he always retained the ability to correct mistakes by the yard crew

 and that he was in control of anything around the vessel, which presumably would

 have included the boat stands. Given my obligation to construe the facts in the light

 most favorable to the Defendant, I must conclude at this stage that even though

 Captain Henderson could not have physically added or adjusted the boat stands

 himself, he still had the obligation to ensure the vessel’s safety, which included the

 obligation to ensure that the yard crew adjusted the boat stands if he thought that



                                           14
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 15 of 22                           PageID #: 2666




 Vesper was improperly standed. Whether Captain Henderson did in fact have this

 obligation remains a genuine issue of material fact, and summary judgment is not

 warranted as to the issue of exclusive control. That necessarily means that summary

 judgment is not warranted as to the Plaintiff’s res ipsa loquitur claim.

         B.      Negligence

         Without sufficient evidence of exclusive control, the Plaintiff cannot invoke a

 presumption of negligence on the bailment claim or through the doctrine of res ipsa

 loquitur. And without this presumption of negligence, the bailment claim essentially

 collapses into the negligence claim. See Goudy, 924 F.2d at 18 (explaining when bailee

 is liable for negligence). It is the Plaintiff’s obligation to prove for both the bailment

 and negligence claims that Lyman Morse breached a duty of care. See id.; Pride, 847

 F. Supp. 2d at 203.

         There are multiple genuine issues of material fact relating to whether Lyman

 Morse breached a duty of care in its handling of Vesper. I highlight three here. First,

 even assuming that the ABYC guidelines and the Brownell manual establish the

 standard of care6 (which the Defendant contests), and even setting aside the fact that

 they are not necessarily consistent with one another, the issue of whether Lyman

 Morse violated these standards remains in dispute.




 6        While the ABYC and Brownell standards are undoubtedly relevant to the issue of negligence,
 they are not necessarily dispositive. See N. Ins. Co. of N.Y. v. Point Judith Marina, LLC, 579 F.3d 61,
 69 (1st Cir. 2009) (“[W]e recognize such standards as some evidence of what a reasonable person would
 do, not as a definitive statement of [a party’s] obligations.”); Keller v. United States, 38 F.3d 16, 25–26
 (1st Cir. 1994) (concluding that the existence of industry standards creates “some tendency to make it
 more or less likely that the defendant . . . would have regarded [them] as a minimum safety standard
 for the industry”).

                                                    15
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 16 of 22                      PageID #: 2667




           It is clear that under the ABYC guidelines, a minimum of seven pairs of stands

 should have been used—one pair ten feet from the end of the waterline, with each

 pair no more than ten feet beyond that point. However, because Vesper’s waterline

 length is eighty-one feet long, this would leave the seventh pair eleven feet from the

 end of the waterline, more than the minimum ten feet outlined in the ABYC

 guidelines. That begs the question of whether an additional pair was necessary or

 whether just one additional stand (as Lyman Morse claims to have used) was

 satisfactory.7 The ABYC guidelines do not answer this question, even in the context

 of the remainder of the Record.

           Of course, this does not account for the fact that Vesper’s mast remained rigged,

 nor does it account for any potential weather concerns (which I discuss further below).

 But the ABYC Guidelines are general and equivocal about the need for additional

 support where the mast remains rigged or in the event of bad weather. In both

 circumstances, the guidelines say additional support “may” be needed, implying that

 in at least some circumstances it would not be. Based on the lack of clarity in the

 ABYC guidelines, I cannot conclude that additional support was required here and

 thus that Lyman Morse was necessarily negligent.

           Brownell’s recommendations raise even more questions. This is primarily

 because Brownell’s guidelines refer to “the length” of the boat, and it is not clear

 whether that is a reference to the full length of the boat or merely the length at the



 7         At the summary judgment stage, I must credit Lyman Morse’s contention that it used fifteen
 stands.


                                                  16
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 17 of 22              PageID #: 2668




 waterline. In construing this fact in the light most favorable to the Defendant, I

 interpret it to be referring to the waterline.

       Brownell’s recommendation to use a minimum of five stands, plus “another set

 every ten feet,” is another source of confusion. It is not clear whether the “another set

 every ten feet” benchmark includes those five stands. Nor is it clear how to count the

 V-stand. Nor do the Brownell guidelines indicate whether stands should be placed

 ten feet from the end of the waterline, as is recommended by the ABYC. The opacity

 and ambiguity of these recommendations render them relatively useless at the

 summary judgment stage.

       A second genuine issue of material fact stems from who had the ultimate

 responsibility to ensure that Vesper remained properly secured. Even assuming that

 Vesper was not properly standed, it is not clear whether the fault lies with Captain

 Henderson, with Lyman Morse, or some combination of the two.

       A third genuine issue of material fact arises from the disagreement about

 Captain Henderson’s and Mr. Ecker’s takeaways from their conversation about the

 weather forecast. The parties agree that Captain Henderson and Mr. Ecker both

 concluded that the weather would not be overly severe and that Vesper would be safe.

 However, Mr. Ecker frames the decision as having been jointly made, while Captain

 Henderson says that he relied on Mr. Tofield’s experience in the area and on his

 recommendation. It is thus not clear whether Captain Henderson and Mr. Tofield

 unreasonably interpreted the forecast, and, if they did, who is at fault.




                                            17
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 18 of 22                           PageID #: 2669




         These genuine issues of material fact, and others, preclude summary judgment

 on the bailment and negligence claims.

 II.     Counts One and Two – Breach of the Warranty of Workmanlike
         Performance and Breach of Maritime Contract8

         That there remain genuinely disputed material facts as to whether Lyman

 Morse acted negligently is not dispositive of the Plaintiff’s breach of warranty and

 contract claims. Service contracts governed by maritime law contain an implied

 warranty of workmanlike performance, see Parks v. United States, 784 F.2d 20, 26

 (1st Cir. 1986), which requires “the ship repairer to use the degree of diligence,

 attention and skill adequate to complete the task,” La Esperanza de P.R., Inc. v. Perez

 y Cia. de P.R., Inc., 124 F.3d 10, 19 (1st Cir. 1997) (internal quotation marks omitted)

 (emphasis deleted).

         The implied warranty of workmanlike performance does not necessarily

 require proof of negligence, but it does not impose a standard of strict liability either.

 Fairest-Knight v. Marine World Distribs., Inc., 652 F.3d 94, 99 (1st Cir. 2011). It is

 not the case “that once a shipyard has undertaken to repair a boat, any subsequent

 breakdowns or problems may, without more, be presumed to have been caused by the


 8       The Plaintiff’s breach of contract claim appears to be duplicative of its claim for a breach of the
 warranty of workmanlike performance. The Amended Complaint and the Plaintiff’s motion say only
 that Lyman Morse breached the contract by failing to carry out the repairs that it promised to
 complete; however, the Plaintiff never specifies the breach of an express contractual term or what
 repairs Lyman Morse failed to carry out. Am. Compl. ¶ 34; Pl.’s Mot. 11. Indeed, in its Amended
 Complaint, the Plaintiff partially describes this alleged breach using the language of a breach of the
 warranty of workmanlike performance. See Am. Compl. ¶ 34 (“Lyman Morse breached its contract
 with VML . . . by performing the repairs in a[n] . . . unworkmanlike manner.”). Because the Plaintiff
 has failed to offer evidence of any other type of contractual breach, I consider these two claims to be
 coextensive for purposes of the disposition of this motion.




                                                    18
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 19 of 22             PageID #: 2670




 shipyard.” Id. at 100. The plaintiff must prove by a preponderance of the evidence

 that the alleged breach of the warranty caused the injury. Id. at 99. While

 circumstantial evidence may be used to prove causation, the circumstances must

 allow for such an inference. Id. at 101. “Exclusivity of control or possession is an

 important factor in supporting this inference.” Id. The implied warranty of

 workmanlike performance is a legal standard, but “the question of what is required

 in a workmanlike performance is necessarily a factual question that naturally varies

 from case to case.” Point Judith, 579 F.3d at 68.

        For the same reasons as explained above, I cannot conclude that, in using only

 fifteen stands, Lyman Morse did not act with adequate diligence, attention, and skill,

 or that any blame for this decision lies fully with Lyman Morse. Although this is a

 different standard than a negligence standard, the same ambiguities in the record

 preclude summary judgment.

 III.   Spoliation

        “[A] trier of fact may (but need not) infer from a party’s obliteration of evidence

 relevant to a litigated issue that the contents of the evidence were unfavorable to that

 party.” Gomez v. Stop & Shop Supermarket Co., 670 F.3d 395, 399 (1st Cir. 2012)

 (quoting Testa v. Wal-Mart Stores, Inc., 144 F.3d 173, 177 (1st Cir. 1998)). To be

 entitled to such an inference, the proponent must show three things: (1) “that the

 opposing party had notice of a potential claim,” (2) “the relevance to that claim of the

 destroyed evidence,” and (3) “that there is evidence that has been spoiled (i.e.,

 destroyed or not preserved).” Id. District courts in this circuit consider five factors

 when determining the appropriateness of sanctions for spoliation: (1) prejudice due
                                            19
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 20 of 22           PageID #: 2671




 to the evidence’s destruction, (2) whether the prejudice can be cured, (3) the practical

 importance of the evidence, (4) whether the evidence was destroyed in bad faith, and

 (5) the potential for abuse if no action is taken. See Driggin v. Am. Sec. Alarm Co.,

 141 F. Supp. 2d 113, 120 n.7 (D. Me. 2000). However, an adverse inference “usually

 makes sense only where the evidence permits a finding of bad faith.” Sharp v. Hylas

 Yachts, LLC, 872 F.3d 31, 42 (1st Cir. 2017) (quoting United States v. Laurent, 607

 F.3d 895, 902 (1st Cir. 2010)).

       It is undisputed that Lyman Morse was on notice of VML’s potential claims,

 that the boat stands are relevant evidence, and that Lyman Morse personnel moved

 some of the boat stands and other equipment in the early hours of November 10. But

 there remain genuine issues of material fact as to whether this evidence was “spoiled”

 or whether Lyman Morse acted in bad faith. When construing the facts in the light

 most favorable to the Defendant, I conclude that Lyman Morse acted in order to

 secure what was potentially a dangerous scene and in a manner that was consistent

 with the advice and opinions of the insurance representatives of both parties. I also

 must conclude at this stage that although Lyman Morse did not—indeed, there is no

 doubt that it could not—preserve the scene as it appeared upon discovery of Vesper’s

 fall, its personnel did the best that they could under the circumstances. Lyman Morse

 personnel claim to have tagged and photographed each of the boat stands and to have

 taken many photographs of the scene as soon as it was light enough to do so. Although

 the Plaintiff complains about the purported inadequacy of Lyman Morse’s efforts, the

 Plaintiff never explains why these photographs were an insufficient means of



                                           20
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 21 of 22                      PageID #: 2672




 preserving the evidence or what Lyman Morse should have done in addition to or

 instead of what it already did. See Sharp, 872 F.3d at 42 (concluding that although

 the defendant had not inspected yacht’s boom before it was replaced, an adverse

 inference jury instruction was not warranted because the defendant was given “scores

 of pictures and measurements” of the boom, as well as adequate time to inspect the

 boom before its replacement). Further, it is clear that VML’s own representative,

 Captain Henderson, was one of the first to arrive at the scene.

        I recognize that counsel for VML complained in a letter to Lyman Morse that

 “[m]uch . . . evidence had been moved again” in the aftermath of the fall, but this

 letter was sent after both parties had already conducted multiple joint inspections or

 surveys of the scene. Bate Letter 2. Even if counsel’s accusation is true, the Plaintiff

 has not adequately explained why these joint inspections or surveys were insufficient

 and why Lyman Morse was not free to move evidence that had already been collected

 and documented. In addition, while the surveyors notified Mr. Graham in January

 2019 that they had only inspected fourteen of the fifteen stands, Lyman Morse

 disputes this.9

        I remain open to the idea that an adverse inference may be warranted upon a

 full hearing of the relevant facts, but when construing this limited factual record in

 the light most favorable to the Defendant, I remain unconvinced.


 9        And, in any event, Lyman Morse claims to have re-labeled and photographed the fifteen stands
 and provided those photographs to counsel for VML. VML has not explained why, even assuming all
 fifteen stands had not previously been labeled and photographed, that remedy was insufficient.




                                                  21
Case 2:19-cv-00056-NT Document 152 Filed 11/20/20 Page 22 of 22        PageID #: 2673




                                 CONCLUSION

       For the reasons stated above, the Court DENIES the Plaintiff’s motion for

 partial summary judgment (ECF No. 130).



 SO ORDERED.

                                               /s/ Nancy Torresen
                                               United States District Judge

 Dated this 20th day of November, 2020.




                                          22
